   Case: 4:18-cv-01935-JAR Doc. #: 21 Filed: 08/25/20 Page: 1 of 2 PageID #: 392



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DMSION

 DARWIN HUGGANS,                                   )
                                                   )
                  Petitioner,                      )
                                                   )
          v.                                       )              No. 4:18-CV-1935 JAR
                                                   )
 T.G. WERLICH,                                     )
                                                   )
                  Respondent.                      )

                                   MEMORANDUM AND ORDER

         This matter is before the Court upon review of petitioner Darwin Huggan' s motion for a

 certificate of appealability. After review of the record, the Court will deny the motion.

         The Court denie_d petitioner's application for writ of habeas corpus brought pursuant to 28

 U.S.C. § 2254 as untimely on June 22, 2020. In the Memorandum and Order, the Court denied a

 certificate of appealability simultaneously with the Order of Dismissal. In his motion for certificate

 of appealability, movant has not provided any arguments supporting his request for certificate of

 appeability that have not already been addressed by this Court.

         The Court has reviewed the record in its entirety and, considered whether to issue a

· certificate of appealability. In order to issue such a certificate, the Court must find a substantial

 showing of the denial of a federal right. See Tiedeman v. Benson, 122 F.3d 518,522 (8 th Cir. 1997).
                                                              \

 "A substantial showing is· a showing that issues are debatable among reason·able jurists, a court

 could resolve the issues differently, or the issues deserve fµrther proceedings." Cox v. Norris, 133

 F.3d 565, 569 (8 th Cir. 1997). Petitioner has not made such a showing in this action, and the Court

- will not issue a certificate of appealability.

         Accordingly,
 Case: 4:18-cv-01935-JAR Doc. #: 21 Filed: 08/25/20 Page: 2 of 2 PageID #: 393



       IT IS HEREBY ORDERED that petitioner's motion for certificate of appealability [Doc.

#20] is DENIED.

       IT IS FURTHER ORDERED that the Clerk shall process petitioner's notice of appeal

forthwith.

       Dated t h i s ~ of August, 2020.




                                                     .ROSS
                                                    D STATES DISTRICT JUDGE




                                            2
